EXHIBIT 10.A






AMENDMENT NO. 3 TO
RECEIVABLES PURCHASE AGREEMENT


AMENDMENT NO. 3, dated as of August 27, 2008, to the RECEIVABLES PURCHASE
AGREEMENT dated as of August 31, 2006 and amended by Amendment No. 1 dated as of
December 1, 2006 and by Amendment No. 2 dated as of August 29, 2007 (the
“Amended Agreement”), among TGP FUNDING COMPANY, L.L.C., a Delaware limited
liability company, TENNESSEE GAS PIPELINE COMPANY, a Delaware corporation, as
initial Servicer, STARBIRD FUNDING CORPORATION and the other funding entities
from time to time party hereto as Investors, BNP PARIBAS, NEW YORK BRANCH, and
the other financial institutions from time to time party hereto as Managing
Agents, and BNP PARIBAS, NEW YORK BRANCH, as Program Agent.
 
PRELIMINARY STATEMENT
 
The parties hereto have agreed to modify the Amended Agreement in certain
respects as set forth herein in accordance with Section 13.1 of the Amended
Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree,
as follows:
 
ARTICLE 1       DEFINITIONS
 
1.1    Definitions.  Unless defined elsewhere herein, capitalized terms used in
this Amendment shall have the meanings assigned to such terms in the Amended
Agreement, as amended hereby.
 
ARTICLE 2         AMENDMENT
 
2.1    Amendment to Exhibit I.  Exhibit I to the Amended Agreement is hereby
amended as follows:
 
(a)    To amend and restate the definition of the term “Commitment Termination
Date” contained therein to read in its entirety as follows:
     
         “Commitment Termination Date” means October 31, 2008, unless suchdate
is extended with the consent of the parties hereto.
 
ARTICLE 3          MISCELLANEOUS
 
3.1    Representations and Warranties.
 
(a)    Each Seller Party hereby represents and warrants to the Program Agent,
the Managing Agents and the Investors, as to itself that the representations and
warranties of such Seller Party set forth in Section 5.1 of the Amended
Agreement are true and correct in all material respects on and as of the date
hereof as though made on and as of such date and after giving effect to this
Amendment; and
 
 
{N0123668; 2}

--------------------------------------------------------------------------------


 
(b)    Seller hereby represents and warrants to the Program Agent, the Managing
Agents and the Investors that, as of the date hereof and after giving effect to
this Amendment, no event has occurred and is continuing that constitutes an
Amortization Event or Potential Amortization Event.
 
3.2    Effectiveness.  The amendment set forth in Article 2 hereof shall be
effective when this Amendment or a counterpart hereof shall have been executed
and delivered by Seller, Servicer, the Managing Agents and the Program Agent and
consented to by the Conduit Investors and each Committed Investor.
 
3.3    Amendments and Waivers.  This Amendment may not be amended, supplemented
or modified nor may any provision hereof be waived except in accordance with the
provisions of Section 13.1 of the Amended Agreement.
 
3.4    Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
 
3.5    Continuing Effect; No Other Amendments.  Except to the extent expressly
stated herein, all of the terms and provisions of the Amended Agreement are and
shall remain in full force and effect.  This Amendment shall not constitute a
novation of the Amended Agreement, but shall constitute an amendment
thereof.  This Amendment shall constitute a Transaction Document.
 
3.6    CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
[SIGNATURE PAGES FOLLOW]
 


 

- 2 -

{N0123668; 2}
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 

 


   TGP FUNDING COMPANY, L.L.C.                          
 
By:
/s/ John J. Hopper
      Name:  John J. Hopper       Title:  Vice President and Treasurer          
           TENNESSEE GAS PIPELINE COMPANY, as Service                          
   By:
/s/ John J. Hopper 
       Name:  John J. Hopper        Title:  Vice President and Treasurer        
            BNP PARIBAS, acting through its New York Branch, as        Program
Agent and as Managing Agent for the Starbird        Investor Group              
               By:
 /s/ Steve Parsons
       Name: Steve Parsons        Title:  Managing Director                    
         By:
 /s/ Mary Dierdorff
       Name:  Mary Dierdorff        Title:  Managing Director  


 


CONSENTED TO:    
 
 
     STARBIRD FUNDING CORPORATION,        as a Conduit Purchaser                
             By:
 /s/ Louise E. Colby
       Name:  Louise E. Colby        Title:  Vice President    


 

 

 
 
 
{N0123668; 2} [Signature pages to Amendment No. 3 to
TGP Receivables Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 


 BNP PARIBAS, acting throught its New York Branch,        as Committed Investor
                             By:
 /s/ Steve Parsons
       Name:  Steve Parsons        Title:  Managing Director                    
         By:
 /s/ Mary Dierdorff
       Name:  Mary Dierdorff        Title:  Managing Director            

 
 
 
 
 
 
 
{N0123668; 2} [Signature pages to Amendment No. 3 to
TGP Receivables Purchase Agreement]

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 